SUtton, J.
A suit on account was tried the first time, with the defendant and his witnesses present, and resulted in a verdict for the defendant. The plaintiff moved for a new trial, which was granted. The defendant was not present at the second trial, but a verdict was rendered in his favor. Again a new trial was granted. The case stood for trial a third time at the March term, 1935, and upon motion on account of the defendant’s absence the ease was continued until the dune term, *6931935, and was set specially for Tuesday of that term. The case came on for trial at the June term, and counsel for the defendant again moved to continue the case on account of the absence of the defendant. The motion was denied, and the case proceeded to trial and resulted in a verdict in plaintiff’s favor. It appeared that the defendant had removed from the county before the second trial, and that his counsel was unable to locate his whereabouts. Under the rules applicable to the continuance of cases, it was not error for the trial court to deny the motion to continue, made by counsel for the defendant. See Code of 1933, § 81-1419; Hutcherson v. Ladson, 130 Ga. 427 (2) (60 S. E. 1000); Farmers Oil & Guano Co. v. Louisville Cotton-Oil Co., 12 Ga. App. 22 (3) (76 S. E. 751); Frost V. Pennington, 6 Ga. App. 298 (3) 65 S. E. 41). The verdict being authorized by the evidence, the judge did not err in overruling the motion for new trial.
Decided February 25, 1936.
H. H. Elders, for plaintiff in error.
W. T. Burkhalter, contra.

Judgment affirmed.


Jenkims, P. J., and Stephens, J., oonewr.